Citation Nr: 1122984	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  05-36 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an increased (compensable) rating for deafness, left ear.

2.  Entitlement to an increased (compensable) rating for scars due to trauma, bilateral shins.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1977. 

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2005 rating decision in which the RO, inter alia, denied the claims for service connection for a deviated nasal septum, a right knee condition, and a left knee condition, and continued noncompensable ratings for deafness, left ear, and scars, both shins.  In May 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2005 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2005.

In December 2005, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  

In December 2008, the Board denied the claims for service connection for a deviated nasal septum and for right and left knee disabilities and remanded the claims for increased ratings, to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claims (as reflected in a January 2010 supplemental SOC (SSOC)) and returned the matters remaining on appeal to the Board for further consideration.





FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims remaining on appeal have been accomplished.

2.  Pertinent to the November 2004 claim for increase, audiometric testing has revealed no worse than Level I hearing in the left ear; the right ear is not service connected.

3.  Pertinent to the November 2004 claim for increase, the Veteran's service-connected residuals of trauma to the bilateral shins has been manifested by a superficial left shin scar measuring 10 cm by 1.5 cm and a deep right shin scar measuring 5 cm by 2 cm; the scars are stable, nontender, not painful on examination, do not adhere to underlying tissue, and do not limit function or motion.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for deafness, left ear, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1 4.85, 4.86, Diagnostic Code 6100 (2010).

2.  The criteria for a compensable rating for scars of the bilateral shins have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.27, 4.31 (2010), 4.118, Diagnostic Codes 7801-7805 (2008).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a November 2004 pre-rating letter provided notice to the appellant regarding what information and evidence is needed to substantiate the claims for higher ratings, as well as what information and evidence must be submitted by the appellant, and what evidence would be obtained by VA.  A June 2006 post-rating letter provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman, and specifically informed the Veteran to submit any evidence in his possession pertinent to the claim on appeal (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).  The September 2005 SOC and a January 2009 letter included the pertinent rating criteria for evaluating deafness of the left ear and scars of the bilateral shins.

After issuance of the November 2004, June 2006, and January 2009 letters and the September 2005 SOC, and opportunity for the Veteran to respond, the January 2010 SSOC reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service treatment records, and the January 2005 and November 2009 VA examination reports.  Also of record and considered in connection with the appeal is the transcript of the December 2005 DRO hearing, along with various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with either claim for higher rating is warranted.

In a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) received in May 2005, the Veteran reported that he was treated by Dr. Belmont for his left ear from January 1988 through 1989; however, a response from Dr. Belmont's office indicated that there were no records found on the Veteran.  Additionally, a May 2005 letter to the Veteran informed him of the inability to obtain the records and requested him to submit copies of treatment records from Dr. Belmont in his possession.  To date, the Veteran has not submitted any such records.  As such, the Board finds that VA has fulfilled its duty, to the extent possible, to attempt to obtain these records, and that no further action in this regard is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters remaining on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Each following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

A.  Left Ear Deafness

Historically, by rating decision of January 1979, the RO granted service connection for deafness, left ear, and assigned an initial 0 percent (noncompensable) rating under the provisions of 38 C.F.R. § 4.87a, Diagnostic Code 6297 (effective prior to December 18, 1987), effective September 12, 1977.  In November 2004, the Veteran filed this claim for an increased rating with the RO.  In the April 2005 rating decision, the RO continued the 0 percent (noncompensable) rating under the provisions of 38 C.F.R. § 4.85, Diagnostic Code 6100.

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric evaluation.  Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per seconds.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f).

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86.  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.85(a).

When the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

Considering the pertinent evidence in light of the above-noted legal authority, the Board finds that the criteria for an increased (compensable) rating for the Veteran's deafness, left era, have not been met at any time pertinent to the claim for increase.

The Veteran was afforded a VA audiological evaluation in January 2005.  The report of audiological testing reveals that pure tone thresholds, in decibels, were as follows:


HERTZ




1000
2000
3000
4000
RIGHT
25
30
30
25
LEFT
40
35
40
55

The pure tone threshold average was 42.5 decibels in the left ear.  Speech discrimination testing revealed speech recognition ability of 94 percent in the left ear.  Testing results revealed mild to moderate mixed hearing loss in the left ear, characterized as mostly conductive.

On December 2008 remand, the Veteran was afforded a new VA audiological evaluation in November 2009 in order to determine the current severity of his left ear hearing loss.  On audiometric testing, pure tone thresholds, in decibels, were as follows:


HERTZ




1000
2000
3000
4000
RIGHT
20
25
30
35
LEFT
40
35
40
55

The pure tone threshold average was 42.5 decibels in the left ear.  Speech discrimination testing revealed speech recognition ability of 94 percent in the left ear.  The Veteran reported that the functional effects of his hearing loss included difficulty hearing when there is background noise.  Testing results revealed mild sloping to moderate severe mixed hearing loss in the left ear, predominantly conductive.

Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluations reveals no worse than Level I hearing in the left ear, based on application of the reported findings to Table VI.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The nonservice-connected right ear is assigned Level I for rating purposes.  See 38 C.F.R. § 4.85(f).  Because the audiometric testing results do not reflect an exceptional pattern of hearing loss in either ear, Table VIA is not for application.  38 C.F.R. § 4.86.  Combining Level I hearing for the service-connected left ear and Level I hearing for the nonservice-connected right ear according to Table VII results in a 0 percent (noncompensable) rating.  See 38 C.F.R. § 3.85, Diagnostic Code 6100.  

The Board in no way discounts the Veteran's difficulties, or his assertions that his left ear hearing loss should be rated higher, however, it must be emphasized that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.1 (2010).

As a final point, the Board recognizes that in the audiological evaluation reports, the audiologists did not discuss the functional effects of the Veteran's left ear hearing loss, other than to say that the Veteran has difficulty understanding people when there are other noises present (November 2009 evaluation report).  While such factors would be relevant to a claim for a higher rating on an extra-schedular basis (see Martinak v. Nicholson, 21 Vet. App. 447 (2007)), here, neither the Veteran nor his representative has asserted the Veteran's entitlement to a higher rating for left ear hearing loss on an extra-schedular basis, and such is not otherwise raised by the evidence of record.  See Colayong v. West, 12 Vet. App. 524, 536 (1999).  Hence, the absence of findings as to functional effects does not render the audiological evaluation reports inadequate for rating purposes.

B.  Scars of the Bilateral Shins

Initially, the Board notes that the diagnostic criteria pertaining to scars was recently revised.  However, the revised criteria only apply to claims filed on or after October 23, 2008, and to those claims where a request for consideration of the new criteria has been received.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  As the claim was filed prior to the effective date of the revised criteria, and the Veteran has not requested consideration of his claim under the revised criteria, those criteria are not for application.  Thus, all diagnostic codes discussed herein are the version in effect prior to October 23, 2008.

Historically, by rating decision of January 1979, the RO granted service connection for residuals, trauma, both shins, and assigned an initial 0 percent (noncompensable) rating under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7805, effective September 12, 1977.  In November 2004, the Veteran filed this claim for an increased rating with the RO.  In the April 2005 rating decision, the RO continued the 0 percent (noncompensable) rating for scars of the bilateral shins.

The only residuals of the Veteran's trauma to both shins are right and left shin scars.  The Veteran's scars are currently rated based on limitation of function of the affected part, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7805.  The Veteran's scars may also be rated pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 7801-7804.  

Under Diagnostic Code 7801, scars, other than head, face, or neck, that are deep or cause limited motion in an area or areas exceeding six square inches. (39 sq. cm.) warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7801.  A deep scar is one associated with underlying soft tissue damage.  Id. at Note (2).

Under Diagnostic Code 7802, scars, other than head, face, or neck, that are superficial and that do not cause limited motion in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7802.  A superficial scar is one not associated with underlying soft tissue damage.  Id. at Note (2).

Under Diagnostic Code 7803, superficial and unstable scars warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1).  

Under Diagnostic Code 7804, superficial scars that are painful on examination warrant a 10 percent rating.  

The rating schedule authorizes the assignment of a 0 percent (noncompensable) rating in every instance in which the rating schedule does not provide for such a rating and the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

Considering the pertinent evidence in light of the above, the Board finds that an increased (compensable) rating for the Veteran's scars of the bilateral shins is not warranted at any time pertinent to the current claim for increase.

The Veteran was afforded a VA scars examination in January 2005.  The Veteran reported that while crossing a river in Vietnam he was hit in the lower legs, and his shins were cut to the bone.  He received stitches in both legs.  The Veteran reported some pain associated with his scars, but denied any breakdown of the skin.  Examination of the right shin revealed a 5 cm by 2 cm scar, 6 cm below the knee on the anterior side.  On examination, there was no tenderness on palpation, inflammation, elevation of the scar, edema, skin ulceration or breakdown, keloid formation, depression, adherence to underlying tissue, induration or inflexibility, or underlying tissue loss.  The scar color was lighter than normal.  The examiner noted that the right shin scar did not result in any limitation of motion or loss of function.  

Examination of the left shin revealed a 7 cm by 1.5 cm scar, 7 cm below and medial to the knee.  On examination, there was no tenderness on palpation, inflammation, elevation of the scar, edema, skin ulceration or breakdown, keloid formation, adherence to underlying tissue, induration or inflexibility, or underlying tissue loss.  The examiner noted some depression and that the scar was lighter than normal in coloration.  The examiner also stated that the left shin scar did not result in any limitation of motion or loss of function.  The impression was scar, bilateral shin.

On remand, the Veteran was afforded a VA scars examination in November 2009 in order to determine the current severity of the Veteran's bilateral shin scars.  Examination of the right shin revealed a 2 cm by 3 cm scar, located on the anterior right leg, 7 cm below the knee.  The Veteran did not report any symptomatology related to the right shin scar and denied any skin breakdown or pain.  On examination, the scar was stable and there was no pain, skin breakdown, adherence to underlying tissue, edema, inflammation, keloid formation, or other disabling effects.  The examiner noted that the scar was deep, stating that it was slightly depressed in the center with slight loss of subcutaneous tissue.  The examiner's impression was scar of the right lower extremity, secondary to trauma.  

In regards to the left shin scar, the Veteran reported skin breakdown approximately 2 times per year and occasional light bleeding.  The Veteran denied scar pain, but did note some discomfort, particularly if he hits his scar against something.  Examination of the left shin revealed a 10 cm by 1.5 cm superficial scar, beginning 7 cm below the knee.  On examination, there was no skin breakdown, pain, depression, inflammation, edema, keloid formation, or other disabling effects.  The examiner noted that the skin over the scar was lighter and thinner than surrounding skin.  The impression was scar left pretibial area, secondary to trauma.  In regards to both scars, the examiner noted that there were no significant effects on the Veteran's occupation or activities of daily life.

In this case, the medical evidence does not reflect that the Veteran experiences any symptomatology or limitation of function to warrant a compensable rating for his bilateral shin scars.  In this respect, there is no evidence that the Veteran's right and/or left shin scars affect an area of 144 square inches (929 sq. cm.) or greater, were deep or caused limited motion and affected an area exceeding 6 square inches (39 sq. cm.), were unstable, were painful on examination, or limited function.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.   

As noted, pursuant to Diagnostic Code 7805, scars may be rated based on limitation of function of the affected area.  However, in this case, no limitation of function of the Veteran's right and/or left leg has been shown.  In this regard, the November 2005 VA examiner specifically denied that the Veteran's bilateral shin scars resulted in any loss of motion or limitation of function.  Additionally, the November 2009 VA examiner did not report any loss of function and noted that the bilateral shin scars did not cause any significant effects on the Veteran's occupation or daily life.  Thus, a compensable rating is not warranted pursuant to Diagnostic Code 7805.  38 C.F.R. § 4.118, Diagnostic Code 7805.

In the November 2004 claim for increase, the Veteran's representative noted that the Veteran's scars were keloided and painful.  During the December 2005 DRO hearing, the Veteran's representative stated that the Veteran's scars were sometimes painful, tender, and inflamed.  However, there is no objective medical evidence of any such symptomatology on examination.  Both the January 2005 and the November 2009 VA examiners noted no tenderness on palpation, no inflammation, and no keloid formation.  While the Veteran reported some pain associated with his scars during VA examination in January 2005, the examiner did not indicate that the Veteran experienced pain on examination.  During the November 2009 VA examination, the Veteran denied pain associated with either scar and the examiner specifically noted that there was no pain on examination.  Thus, while the Veteran has reported inflammation, keloid formation, tenderness, and pain associated with his bilateral shin scars; there was no objective finding of any scar pain on examination.  Thus, a compensable rating is not warranted pursuant to Diagnostic Code 7804.  38 C.F.R. § 4.118, Diagnostic Code 7804.

The November 2009 examiner noted that the Veteran's right shin scar was deep, stating that the scar was slightly depressed with a slight loss of subcutaneous tissue.  The largest recorded measurements of the Veteran's bilateral shin scars were 10 cm by 1.5 cm (left shin scar, November 2009 VA examination) and 5 cm by 2 cm (right shin scar, January 2005 VA examination).  Assuming these are the proper dimensions of the scars, the left shin scar is 15 sq. cm. and the right skin scar is 10 sq. cm.  Even combined (25 sq. cm.), scars of such size do not warrant a compensable evaluation even if they are deep and cause limitation of motion.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801 and 7802. 

During the November 2009 VA examination, the Veteran reported occasional skin breakdown and bleeding associated with his left shin scar.  However, on examination, there was no sign of skin breakdown.  Thus, there is no basis for a compensable rating under Diagnostic Code 7803 for a superficial, unstable scar.  See 38 C.F.R. § 4.118, Diagnostic Code 7803.

The Board has also considered the applicability of other diagnostic codes for rating this disability, but finds that no other diagnostic code provides a basis for an increased (compensable) rating for the Veteran's bilateral shin scars.  Moreover, the November 2005 VA examiner stated that the bilateral shin scars did not result in any loss of motion or limitation of function and the November 2009 VA examiner noted that there were no significant effects on the Veteran's occupation or daily life due to his bilateral shin scars.  Thus, the bilateral shin scars have not been shown to involve any factor(s) that warrant evaluation under any other provision(s) of VA's rating schedule.

C.  Both Claims

For all the foregoing reasons, the Board finds that there is no basis for staged rating of either disability under consideration, pursuant to Hart, and that the claims for compensable ratings for deafness, left ear, and scars, both shins, must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating for either disability, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49 at 56.


ORDER

An increased (compensable) rating for deafness, left ear, is denied.

An increased (compensable) rating for scars due to trauma, bilateral shins, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


